DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
	The following is a statement of reasons for indication of allowance:
As for independent claims 1, 13 and 17, they recite a method, medium and system, hereinafter referenced as a method for variable speed phonetic pronunciation.  Prior art of record discloses a similar method, but fails to teach the claims in combination with the GUI depicting a mouth in a neutral shape that corresponds to no phoneme, the slidable element in the slider control and the neutral shape of the mouth both indicating zero progress attained in pronouncing the word; detecting, via the touch-sensitive display screen and by one or more processors of the machine, a touch-and-drag input that begins within the first zone of the slider control and enters the second zone of the slider control; by one or more processors of the machine and in response to the touch-and-drag input beginning within the first zone of the slider control, presenting a first phoneme that corresponds to the sequentially first alphabetic letter of the word, the presenting of the first phoneme including audio playback of the first phoneme and depicting the sequentially first alphabetic letter of the word in a second color during the audio playback of the first phoneme, the GUI depicting the mouth in a first non-neutral shape that corresponds to the first phoneme, the slidable element of the slider control 
	Dependent claims 2-7, 9-12, 14-16 and 18-20 are allowed because they further limit their parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657